RENDERED: APRIL 8, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1439-MR


ROBERT A. BAGWELL, JR.                                               APPELLANT



                  APPEAL FROM WARREN CIRCUIT COURT
v.                  HONORABLE JOHN R. GRISE, JUDGE
                         ACTION NO. 17-CR-00825



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Robert A. Bagwell, Jr., pro se, appeals from an order

denying his Kentucky Rules of Criminal Procedure (RCr) 11.42 motion in which

he alleged ineffective assistance of counsel. Appellant claims that the trial court
should have vacated his sentence, or in the alternative, granted him a hearing on

his motion. We find no error and affirm.1

                       FACTS AND PROCEDURAL HISTORY

                On January 25, 2017, Appellant was indicted on a single count of

first-degree sexual abuse.2 It was alleged that he made sexual contact with a

family member who was incapable of consent. The Commonwealth indicated that

DNA testing was being done and that additional and more severe charges might be

brought at a later date. In August of 2017, Appellant’s trial counsel informed the

court that Appellant and the Commonwealth had reached a plea agreement.

Appellant agreed to plead guilty to first-degree rape3 and the Commonwealth

would recommend a fifteen-year sentence. In exchange for the plea agreement, the

Commonwealth agreed not to pursue first-degree sodomy4 and incest5 charges.

                On August 16, 2017, Appellant entered his guilty plea pursuant to the

agreement. He stated during his plea colloquy that he was satisfied with the plea



1
  We note that Appellant’s brief does not comply with the requirements set forth in Kentucky
Rules of Civil Procedure (CR) 76.12. When this happens, this Court may ignore the deficiencies
or strike the brief. Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010). We choose to ignore
the deficiencies in the brief and review the case on the merits.
2
    Kentucky Revised Statutes (KRS) 510.110.
3
    KRS 510.040.
4
    KRS 510.070.
5
    KRS 530.020.

                                               -2-
agreement and his counsel’s performance. The trial court questioned Appellant

extensively about his decision to plead guilty. Around a month after entry of the

guilty plea, and before final sentencing, Appellant sent a hand-written letter to the

trial judge indicating that he wished to withdraw his guilty plea because he

believed he had been coerced into pleading guilty by his trial counsel. In this

letter, he detailed a graphic alternate scenario in which he admitted to sexual abuse,

but denied rape. We note that the events he described in the letter would also have

been sufficient to prove the sodomy and incest charges.

             On September 26, 2017, the date of sentencing, the trial court

questioned Appellant regarding his motion to withdraw his guilty plea. Appellant

indicated that after additional discussions with trial counsel, he wished to keep the

plea agreement and withdraw his motion. Appellant stated that the statements

made in the hand-written motion were false and his statements made during his

plea colloquy were true. The court questioned Appellant about his motion and his

wish to keep the plea agreement. The court then imposed the fifteen-year sentence.

             On July 27, 2018, Appellant filed another hand-written motion to

withdraw his guilty plea. Some of the arguments made in that motion were in

regard to ineffective assistance of counsel. The court ultimately held that

Appellant had entered the plea knowingly and voluntarily and denied the motion.

No appeal was taken.


                                         -3-
             On September 16, 2019, Appellant, pro se, filed the underlying RCr

11.42 motion alleging ineffective assistance of counsel. On October 5, 2020, the

trial court denied the motion without an evidentiary hearing. This appeal followed.

                                    ANALYSIS

             To prevail on a claim of ineffective assistance of counsel, Appellant

must show two things:

             First, the defendant must show that counsel’s
             performance was deficient. This requires showing that
             counsel made errors so serious that counsel was not
             functioning as the “counsel” guaranteed the defendant by
             the Sixth Amendment. Second, the defendant must show
             that the deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial
             whose result is reliable.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d

674 (1984). “[T]he proper standard for attorney performance is that of reasonably

effective assistance.” Id.

                    An error by counsel, even if professionally
             unreasonable, does not warrant setting aside the
             judgment of a criminal proceeding if the error had no
             effect on the judgment. The purpose of the Sixth
             Amendment guarantee of counsel is to ensure that a
             defendant has the assistance necessary to justify reliance
             on the outcome of the proceeding. Accordingly, any
             deficiencies in counsel’s performance must be prejudicial
             to the defense in order to constitute ineffective assistance
             under the Constitution.




                                         -4-
Id. at 691-92, 104 S. Ct. at 1066-67 (citations omitted). “It is not enough for the

defendant to show that the errors had some conceivable effect on the outcome of

the proceeding.” Id. at 693, 104 S. Ct. at 2068. “The defendant must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694, 104 S.

Ct. at 2068. Additionally, “a hearing is required only if there is an issue of fact

which cannot be determined on the face of the record.” Stanford v.

Commonwealth, 854 S.W.2d 742, 743-44 (Ky. 1993).

                     Judicial scrutiny of counsel’s performance must be
             highly deferential. It is all too tempting for a defendant
             to second-guess counsel’s assistance after conviction or
             adverse sentence, and it is all too easy for a court,
             examining counsel’s defense after it has proved
             unsuccessful, to conclude that a particular act or omission
             of counsel was unreasonable. A fair assessment of
             attorney performance requires that every effort be made
             to eliminate the distorting effects of hindsight, to
             reconstruct the circumstances of counsel’s challenged
             conduct, and to evaluate the conduct from counsel’s
             perspective at the time. Because of the difficulties
             inherent in making the evaluation, a court must indulge a
             strong presumption that counsel’s conduct falls within
             the wide range of reasonable professional assistance; that
             is, the defendant must overcome the presumption that,
             under the circumstances, the challenged action “might be
             considered sound trial strategy.” There are countless
             ways to provide effective assistance in any given case.
             Even the best criminal defense attorneys would not
             defend a particular client in the same way.


                                          -5-
Strickland, 466 U.S. at 689-90, 104 S. Ct. at 2065 (citations omitted).

             In addition, because this case revolves around a guilty plea, we must

examine this issue a little differently.

                     A showing that counsel’s assistance was
             ineffective in enabling a defendant to intelligently weigh
             his legal alternatives in deciding to plead guilty has two
             components: (1) that counsel made errors so serious that
             counsel’s performance fell outside the wide range of
             professionally competent assistance; and (2) that the
             deficient performance so seriously affected the outcome
             of the plea process that, but for the errors of counsel,
             there is a reasonable probability that the defendant would
             not have pleaded guilty, but would have insisted on going
             to trial.

                     Evaluating the totality of the circumstances
             surrounding the guilty plea is an inherently factual
             inquiry which requires consideration of “the accused’s
             demeanor, background and experience, and whether the
             record reveals that the plea was voluntarily made.”
             While “[s]olemn declarations in open court carry a strong
             presumption of verity,” “the validity of a guilty plea is
             not determined by reference to some magic incantation
             recited at the time it is taken[.]” The trial court’s inquiry
             into allegations of ineffective assistance of counsel
             requires the court to determine whether counsel’s
             performance was below professional standards and
             “caused the defendant to lose what he otherwise would
             probably have won” and “whether counsel was so
             thoroughly ineffective that defeat was snatched from the
             hands of probable victory.” Because “[a] multitude of
             events occur in the course of a criminal proceeding which
             might influence a defendant to plead guilty or stand
             trial,” the trial court must evaluate whether errors by trial
             counsel significantly influenced the defendant’s decision
             to plead guilty in a manner which gives the trial court
             reason to doubt the voluntariness and validity of the plea.

                                           -6-
Bronk v. Commonwealth, 58 S.W.3d 482, 486-87 (Ky. 2001) (citations omitted).

             On appeal, Appellant argues that counsel was ineffective for failing to

investigate Mr. Hullet, a prosecution witness who allegedly witnessed Appellant’s

illegal actions. He also claims counsel was ineffective for failing to suppress

incriminating statements he made to the police and for failing to get Appellant a

psychiatric evaluation.

             We do not believe Appellant has met the burden of proving

ineffective assistance of counsel. Had Appellant gone to trial, the Commonwealth

indicated it would charge him with first-degree rape, first-degree sodomy, and

incest. The maximum possible penalty had he been found guilty would have been

sixty years in prison. If we were to believe the alternate version of the incident that

Appellant indicated occurred in his letter to the trial court, that he was only guilty

of first-degree sexual abuse, first-degree sodomy, and incest, the maximum penalty

he would have faced would be forty-five years in prison. As it stands, Appellant

pleaded guilty to first-degree rape and received a sentence of fifteen years. This

plea agreement was clearly to Appellant’s benefit.

             In addition, Appellant stated on the record on two separate occasions

that he was guilty of first-degree rape. He was questioned thoroughly by the trial

court on those two occasions and the court believed Appellant was entering his

plea knowingly, intelligently, and voluntarily. Also, Appellant indicated he

                                          -7-
understood the consequences of his guilty plea on both of the occasions he was

questioned by the court. Furthermore, Appellant’s trial counsel indicated she had

explained the situation to Appellant and that he understood the consequences of his

guilty plea. Finally, the trial court stated that, even though Appellant indicated he

had some mental issues, he appeared lucid and competent.

             We also note that Appellant had two different trial attorneys. The first

attorney represented him through his guilty plea. The second attorney represented

him at his sentencing. During the sentencing hearing, Appellant indicated that his

second attorney had explained things to him more thoroughly than his first counsel

and that is why he chose to abandon his motion to withdraw his guilty plea and

continue with his sentencing pursuant to the plea. Appellant does not raise

ineffective assistance of counsel issues concerning the second attorney. Appellant

could have attempted to withdraw his guilty plea while being represented by his

second attorney, but chose not to and told the court that he was content with his

plea agreement.

                                  CONCLUSION

             Based on the foregoing, we affirm the judgment of the trial court. We

believe Appellant had effective trial counsel, that the court did not need to hold an

evidentiary hearing, and that Appellant benefitted from his guilty plea.




                                         -8-
           ALL CONCUR.



BRIEFS FOR APPELLANT:             BRIEF FOR APPELLEE:

Robert A. Bagwell, Jr., pro se    Daniel Cameron
Central City, Kentucky            Attorney General of Kentucky

                                  Thomas A. Van De Rostyne
                                  Assistant Attorney General
                                  Frankfort, Kentucky




                                 -9-